El Juez Asociado Se. del ToRO,
emitió la opinión del tribunal.
En este caso se dictó sentencia el 8 de junio de 1915 “de-clarando a la acusada culpable del delito de infracción a la Ley de Eentas Internas.’’ El mismo día apeló la acusada para ante este Tribunal Supremo, y, elevados los aritos, su abogado el 28 de septiembre de 1915, presentó su alegato pi-diendo la revocación de la sentencia entre otros motivos por el de ser dicha sentencia insuficiente de acuerdo con la jurispru-dencia establecida por esta Corte Suprema en el caso de El Pueblo v. Campos, 17 D. P. R. 1190, ya que no especificaba el delito cometido por la acusada. El 22 de diciembre de 1915, a petición del Fiscal, la corte sentenciadora enmendó la sentencia apelada, declarando “a la acusada culpable de infringir las ‘secciones 17, 18 y 21 de la Ley de Arbitrios *592de marzo 8 de 1905, enmendada por leyes de marzo 14 de 1907, marzo 9 de 1911 y agosto 9 de 1913.”
Así las cosas, el Fiscal de esta Corte Suprema solicita que se le permita enmendar la transcripción de los autos, de manera que figure como la verdadera sentencia dictada la corregida el 22 de diciembre último. La acusada fué noti-ficada de la solicitud del Fiscal y nada lia manifestado con respecto a la misma.
A nuestro juicio no puede accederse a lo solicitado por el Fiscal. La enmienda como liemos visto se Rizo más de seis meses después de dictada la sentencia, cuando ya se había interpuesto contra ella recurso de apelación y en dicho re-curso se había alegado como uno de sus fundamentos el su-puesto error que se trató de corregir con la enmienda. Bajo tales circunstancias, es necesario llegar a la conclusión que dejamos apuntada. Véase el caso de Martínez v. Delgado et al., 18 D. P. R. 382.

Denegada la moción.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, Aldrey y Hutchison.